CORRECTED ORDER The Disciplinary Review Board having filed with the Court its decision in DRB 16-346, concluding on the record certified to the Board pursuant to Rule l:20^4(f)(default by respondent), that JONATHAN GREENMAN, formerly of FAIR LAWN, who was admitted to the bar of this State in 2003, and who has been suspended from practice since February 20, 2015, should be disbarred for violating RPC l.l(a)(gross neglect)(four counts); RPC 1.3 (lack of diligence)(four counts); RPC 1.15(b) (failure to promptly disburse funds); RPC 4.1(a)(1) (making a false statement of material fact or law to a third person); RPC 5.5(a)(l)(practieing law while suspended); RPC 8.1(b) and Rule l:20-3(g)(3)(failure to cooperate with disciplinary authorities); RPC 8.4(b)(criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer); RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation); and RPC 8.4(d)(conduct prejudicial to the administration of justice)(two counts); And JONATHAN GREENMAN having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing; It is ORDERED that JONATHAN GREENMAN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; ORDERED that JONATHAN GREENMAN be and hereby is pexroanently restrained and enjoined from practicing law; and it is further ORDERED that JONATHAN GREENMAN comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.